UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       ϳͬϴͬϮϬϮϭ
Ricardo Gil-Cabrera,

                               Plaintiffs,
                                                           1:20-cv-09493 (LTS) (SDA)
              -against-
                                                           ORDER
Department of Corrections, et al.,

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. After reviewing the written discovery provided by Defendants from the similar case

         of Lee v. Dept. of Corrections et al., No. 20-cv-08407, which Defendants indicated was

         mailed to Plaintiff on or about July 5, 2021, Plaintiff shall notify Defendants no later

         than August 19, 2021 if he seeks additional written discovery.

      2. Defendants are granted leave to take the deposition of Plaintiff pursuant to Rule 30(a)

         of the Federal Rules of Civil Procedure. The deadline for the completion of Plaintiff’s

         deposition is Tuesday, September 7, 2021. If further authorization is required,

         Defendants shall submit a proposed form of Order for the Court’s approval.

      3. The Warden or other official in charge of the Vernon C. Bain Center (“VCBC”) shall

         produce plaintiff Ricardo Gil-Cabrera, NYSID No. 12273043Z, on Wednesday,

         September 15, 2021 at 10:00 a.m., to a suitable location within the VCBC that is

         equipped with a telephone, for the purpose of participating in a conference with the

         Court and Defendants’ counsel. If the scheduled time and date presents a hardship,

         the Warden or the Warden’s designee should promptly inform Chambers by calling
             Courtroom Deputy Katherine Lopez at (212) 805-0274. Defendants’ counsel must: (1)

             send this Order to the Warden immediately; (2) contact VCBC to arrange the call and

             determine the telephone number at which Plaintiff will be reachable at the above

             time and date; and (3) at the scheduled time, call (888) 278-0296 (or (214) 765-0479)

             and enter access code 6489745 with Plaintiff on the line.

        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:          New York, New York
                July 8, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
